Title: From Thomas Jefferson to William Taylor Barry, 2 July 1822
From: Jefferson, Thomas
To: Barry, William Taylor


Sir
Monticello
July 2. 22.
Your favor of the 15th of June is recieved, and I am very thankful for the kindness of it’s expressions respecting myself. but it ascribes to me merits which I do not claim. I was one only of a band devoted to the cause of independance, all of whom exerted equally their best endeavors for it’s success, and have a common right to the merits of it’s acquisition. so also in the civil revolution of 1801. very many and very meritorious were the worthy patriots who assisted in bringing back our government to it’s republican tack. to preserve it in that, will require unremitting vigilance. whether the surrender of our opponents, their reception into our camp. their assumption of our name, and apparent accession to our objects, may strengthen or weaken the genuine principles of republicanism, may be a good or an evil, is yet to be seen. I consider the party division of whig & tory, the most wholesome which can exist in any government, and well worthy of being nourished, to keep out those of a more dangerous character.  we already see the power, installed for life,  responsible to no authority (for impeachment is not even a scare-crow) advancing with a noiseless and steady pace to the great object of consolidation.  the foundations are already deeply laid, by their decisions, for the annihilation of constitutional state-rights, and the removal of every check, every counterpoise to the ingulphing power of which themselves are to make a sovereign part. if ever this vast country is brought under a single government, it will be one of the most extensive corruption, indifferent, and incapable of a wholesome care over so wide a spread of surface. this will not be borne, and you will have to chuse between reformation & revolution if I know the spirit of this country, the one or the other is inevitable before the canker is become inveterate, before it’s venom has reached so much of the body politic as to get beyond controul remedy should be applied let the future appointments of judges be for 4. or 6. years, and renewable by the President & senate. this will bring their conduct, at regular periods, under revision and probation, and may keep them in equipoise between the general and special governments. we have erred in this point, by copying England, where certainly it is a good thing to have the judges independant of the king. but we have omitted to copy their caution also, which makes a judge removable on the address of both legislative houses. that there should be public functionaries independant of the nation, whatever may be their demerit, is a solecism in a republic of the first order of absurdity and inconsistence.To the printed enquiries respecting our schools, it is not in my power to give an answer. age, debility, an antient dislocated, and now stiffened wrist, render writing so slow and painful that I am obliged to decline every thing possible requiring writing. an act of our legislature will inform you of our plan of primary schools and the annual reports shew that it is becoming compleatly abortive, and must be abandoned very shortly after costing us to, this day 180,000. D. and yet to cost us 45,000. D. a year more until it shall be discontinued, and if a single boy has recieved the elements of common education, it must be in some part of the country not known to me. experience has but too fully confirmed the early predictions of it’s fate. but on this subject I must refer to others more able than I am to go into the necessary details; and I conclude will the assurances of my great esteem & respectTh: Jefferson